906 F.2d 635
UNITED STATES of America, Plaintiff-Appellee,v.Jose Alfredo VILLEGAS, Jairo Rendon, Rodrigo Rendon,Defendants-Appellants.UNITED STATES of America, Plaintiff-Appellee,v.Jose VILLEGAS, Defendant-Appellant.
Nos. 88-5385, 88-5804.
United States Court of Appeals,Eleventh Circuit.
Aug. 2, 1990.

Theodore J. Sakowitz, Federal Public Defender, Bruce J. Kessler, Asst. Federal Public Defender, Miami, Fla., for the Rendon's.
Richard M. DeMaria, (court appointed), Miami, Fla., for Villegas.
Jose Villegas, Marianna, Fla., pro se.
Dexter W. Lehtinen, U.S. Atty., Mayra Reyler Lichter, Lynne W. Lamprecht, and Linda Collins Hertz, Asst. U.S. Attys., Miami, Fla., for U.S.
Appeals from the United States District Court for the Southern District of Florida;  William J. Zloch, Judge.
Before KRAVITCH, Circuit Judge, RONEY* and ALDISERT**, Senior Circuit Judges.

BY THE COURT:

1
It is ordered that the opinions heretofore filed on July 24, 1990 in the within case be and are hereby vacated.  A revised majority opinion will be forthcoming.



*
 See Rule 34-2(b), Rules of the U.S. Court of Appeals for the Eleventh Circuit


**
 Honorable Ruggero J. Aldisert, Senior U.S. Circuit Judge for the Third Circuit Court of Appeals, sitting by designation